TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 18, 2016



                                      NO. 03-16-00730-CV


                                   Vincent Corson, Appellant

                                              v.

                              Jankea Lashawn Wiggins, Appellee




      APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the judgment signed by the trial court on June 24, 2014. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.